PER CURIAM.
Calvin Rico Rosemond appeals the district court’s margin order denying his motion for discovery. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Rosemond, No. CR-02-435 (D.S.C. filed Apr. 5, 2004 & entered Apr. 6, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED